DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Response to Amendment
2. Amendments filed 6/24/2022 have been entered via the RCE dated 7/18/2022. Claims 5-6, 9 and 11-20 are pending. Accordingly, claims 5-6, 9 and 11-20 have been examined herein. The previous claim objections and 35 USC 112 rejections have been withdrawn due to applicant’s amendments.
Claim Objections
3. Claim 13 is objected to because of the following informalities:  
Claim 13, last line, “the bottom plane coplanar or parallel to a bottom surface of the bottom” should read “the bottom plane is coplanar or parallel to a bottom surface of [[the]] a bottom of the vacuum cleaner appliance” in order to avoid the antecedent basis issue. 
Appropriate correction is required.

 Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 6, 15, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finn (US PGPUB 20160230716).
Regarding claim 5, Finn teaches a filter cassette (figs. 3 and 4) for a vacuum cleaner appliance (Finn’s filter cassette is capable of being used with a vacuum cleaner appliance), the filter cassette positionable in the vacuum cleaner appliance such that the filter cassette is positionable in an airflow drawn in by the vacuum cleaner appliance (Finn’s filter cassette is capable of being positionable in a vacuum cleaner appliance such that the filter cassette is positionable in an airflow drawn in by the vacuum cleaner appliance), the filter cassette comprising: 
a lateral surface (see Finn’s annotated fig. 3 below. Finn’s filter cassette is capable of being positionable in a vacuum cleaner, wherein inlet end 60 is oriented to be a lower opening);

    PNG
    media_image1.png
    608
    622
    media_image1.png
    Greyscale

 first and second side walls extending perpendicularly from the lateral surface (see Finn’s annotated fig. 3 above); 
an upper opening (Finn’s filter cassette is capable of being positionable in a vacuum in a position that the outlet end 62 is an upper opening); 
a lower opening, such that the drawn-in airflow, in order to filter out dirt particles, can flow into the filter cassette through the lower opening and out of the filter cassette through the upper opening (Finn’s filter cassette is capable of being positionable in a vacuum in a position that the inlet end 60 is a lower opening, such that the drawn in airflow, in order to filter out dirt particles, can flow into the filter cassette through the lower opening and out of the filter cassette through the upper opening); 

    PNG
    media_image2.png
    749
    694
    media_image2.png
    Greyscale

at least one first and second seal element (see Finn’s annotated fig. 4 above. The indicated structure is being interpreted as “first and second seal elements”.), wherein the first seal element extends in a first plane between the first and second side walls and the second seal element extends in a second plane between the first and second side walls (as interpreted above, the first seal element extends in a first plane between the first and second side walls and the second seal element extends in a second plane between the first and second side walls), the first and second planes being arranged at an acute angle to one another (fig. 4), such that the second seal element is capable of being oriented substantially horizontally when the filter cassette is positioned in a filter cassette receptacle of the vacuum cleaner appliance (Finn’s filter cassette is capable of being oriented such that inlet end 60 is a lower opening. Additionally, Finn’s filter cassette is capable of being oriented such that the second seal element is capable of being oriented substantially horizontally when the filter cassette is positioned in a filter cassette receptacle of the vacuum cleaner appliance), the filter cassette capable of being insertable and removable into the vacuum cleaner appliance from an outside (Finn’s filter cassette is capable of being insertable and removable into a vacuum cleaner appliance from an outside); and 
a filter element extending in the first plane (fig. 3, filter media 64 extends in the first plane).  
Regarding claim 6, Finn teaches the claimed invention as rejected above in claim 5. Additionally, Finn teaches wherein the acute angle between the first and the second plane has a value of 45° (fig. 4, paragraph 0025; Finn teaches angle alpha can be about 30 degrees to about 80 degrees, such as, for example, from about 45 degrees to about 70 degrees (MPEP 2131.03 II.)).  
Regarding claim 15, Finn teaches the claimed invention as rejected above in claim 5. Additionally, Finn teaches wherein the second seal element has an end at the lateral surface between an upper side edge and a lower side edge of the lateral surface (see Finn’s annotated fig. 3 below. The lateral surface is being reinterpreted as depicted below. The second seal element has an end at the lateral surface between an upper side edge and a lower side edge of the lateral surface)

    PNG
    media_image3.png
    609
    622
    media_image3.png
    Greyscale
  
Regarding claim 16, Finn teaches the claimed invention as rejected above in claim 15. Additionally, Finn teaches wherein the end of the second seal element runs parallel to the upper side and lower side edge of the lateral surface (As interpreted in the rejection of claim 15, the end of the second seal element runs parallel to the upper side and lower side edge of the lateral surface).  
Regarding claim 17, Finn teaches the claimed invention as rejected above in claim 16. Additionally, Finn teaches wherein the first seal element has a first seal element end at the upper side edge (The term “at” does not require any specific spatial or structural relationship. Therefore, as interpreted in the rejection of claim 15, the first seal element has a first seal element end “at” the upper side edge).  
Regarding claim 20, Finn teaches a filter cassette (figs. 3 and 4) for a vacuum cleaner appliance (Finn’s filter cassette is capable of being used with a vacuum cleaner appliance), the filter cassette positionable in the vacuum cleaner appliance such that the filter cassette is positionable in an airflow drawn in by the vacuum cleaner appliance (Finn’s filter cassette is capable of being positionable in a vacuum cleaner appliance such that the filter cassette is positionable in an airflow drawn in by the vacuum cleaner appliance), the filter cassette comprising: 
a lateral surface (see Finn’s annotated fig. 3 below. Finn’s filter cassette is capable of being positionable in a vacuum cleaner, wherein inlet end 60 is oriented to be a lower opening); 

    PNG
    media_image3.png
    609
    622
    media_image3.png
    Greyscale

first and second side walls extending perpendicularly from the lateral surface (see Finn’s annotated fig. 3 above); 
an upper opening (Finn’s filter cassette is capable of being positionable in a vacuum in a position that the outlet end 62 is an upper opening); 
a lower opening, such that the drawn-in airflow, in order to filter out dirt particles, can flow into the filter cassette through the lower opening and out of the filter cassette through the upper opening (Finn’s filter cassette is capable of being positionable in a vacuum in a position that the inlet end 60 is a lower opening such that the drawn in airflow, in order to filter out dirt particles, can flow into the filter cassette through the lower opening and out of the filter cassette through the upper opening); and 

    PNG
    media_image2.png
    749
    694
    media_image2.png
    Greyscale

at least one first and second seal element (see Finn’s annotated fig. 4 above. The indicated structure is being interpreted as “first and second seal elements”.), wherein the first seal element extends in a first plane between the first and second side walls and the second seal element extends in a second plane between the first and second side walls (as interpreted above, the first seal element extends in a first plane between the first and second side walls and the second seal element extends in a second plane between the first and second side walls), the first and second planes being arranged at an acute angle to one another (fig. 4), such that the second seal element is capable of being oriented substantially horizontally when the filter cassette is positioned in a filter cassette receptacle of the vacuum cleaner appliance (Finn’s filter cassette is capable of being oriented such that inlet end 60 is a lower opening. Additionally, Finn’s filter cassette is capable of being oriented such that the second seal element is capable of being oriented substantially horizontally when the filter cassette is positioned in a filter cassette receptacle of the vacuum cleaner appliance), the filter cassette capable of being insertable and removable into the vacuum cleaner appliance from an outside (Finn’s filter cassette is capable of being insertable and removable into a vacuum cleaner appliance from an outside); 
wherein the second seal element has an end at the lateral surface between an upper side edge and a lower side edge of the lateral surface (see Finn’s annotated fig. 3 above. The second seal element has an end at the lateral surface between an upper side edge and a lower side edge of the lateral surface) and wherein the end of the second seal element runs parallel to the upper side and lower side edge of the lateral surface (As interpreted above, the end of the second seal element runs parallel to the upper side and lower side edge of the lateral surface).
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US PGPUB 20080115315), hereinafter White, in view of Finn (US PGPUB 20160230716).
Regarding claim 9, White teaches a vacuum cleaner appliance (fig. 1) comprising: 
a bottom defining a bottom plane coplanar or parallel to a bottom surface of the bottom (see White’s annotated fig. 1 below); and 

    PNG
    media_image4.png
    468
    474
    media_image4.png
    Greyscale

a filter cassette (filter 26) positioned in the vacuum cleaner appliance such that the filter cassette is positionable in an airflow drawn in by the vacuum cleaner appliance [0022], the filter cassette including: 
a lateral surface (see White’s annotated figs. below); 
an upper opening (see White’s annotated figs. below); 

    PNG
    media_image5.png
    854
    713
    media_image5.png
    Greyscale

a lower opening (see White’s annotated figs. above), such that the drawn-in airflow, in order to filter out dirt particles, can flow into the filter cassette through the lower opening and out of the filter cassette through the upper opening [0022];
the filter cassette receptacle being accessible from outside the vacuum cleaner appliance (fig. 1).
White does not explicitly teach wherein the filter cassette has at least one first and second seal element, the first seal element extending in a first plane and the second seal element extending in a second plane, the first and second planes being arranged at an acute angle to one another, such that the second seal element is oriented substantially parallel to the bottom plane when the filter cassette is positioned in a filter cassette receptacle of the vacuum cleaner appliance.
However, Finn teaches a filter cassette (figs. 3 and 4), wherein the filter cassette has at least one first and second seal element (see Finn’s annotated fig. 4 below. The indicated structure is being interpreted as “first and second seal elements”.), 

    PNG
    media_image2.png
    749
    694
    media_image2.png
    Greyscale

the first seal element extending in a first plane and the second seal element extending in a second plane (see fig. 4 above), the first and second planes being arranged at an acute angle to one another (see fig. 4 above), such that the second seal element is oriented substantially parallel to the bottom plane when the filter cassette is positioned in a filter cassette receptacle of the vacuum cleaner appliance (Finn’s filter cassette is capable of being positionable in a vacuum in a position that the inlet end 60 is a lower opening, such that the drawn in airflow, in order to filter out dirt particles, can flow into the filter cassette through the lower opening and out of the filter cassette through the upper opening. When placed in this orientation, the second seal element is oriented substantially parallel to the bottom plane when the filter cassette is positioned in a filter cassette receptacle of the vacuum cleaner appliance.) and wherein the first seal element bears against a first contact surface of the filter cassette receptacle and the second seal element bears against a second contact surface of the filter cassette receptacle (fig. 6 of Finn).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified White to incorporate the filter cassette of Finn to provide a filter cassette having a first and second sealing element. Specifically, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adapt the vacuum of White to incorporate the filter cassette of Finn, wherein the inlet end 60 is oriented as a lower opening and the outlet end 62 is oriented as an upper opening, wherein the second seal element is oriented substantially parallel to the bottom plane when the filter cassette is positioned in a filter cassette receptacle of the vacuum cleaner appliance, wherein the first seal element bears against a first contact surface of the filter cassette receptacle and the second seal element bears against a second contact surface of the filter cassette receptacle. Providing a filter cassette with first and second sealing elements (which respectively bear against first and second contact surfaces) would provide a seal at the lower end and the upper end of the filter in order to aid in preventing air flow from bypassing the filter and avoiding the filter media. 
Regarding claim 11, White in view of Finn teaches the claimed invention as rejected above in claim 9. Additionally, White in view of Finn teaches wherein the acute angle between the first and the second plane has a value of 45° (fig. 4 of Finn, paragraph 0025 of Finn; Finn teaches angle alpha can be about 30 degrees to about 80 degrees, such as, for example, from about 45 degrees to about 70 degrees (MPEP 2131.03 II.)).  
Regarding claim 12, White in view of Finn teaches the claimed invention as rejected above in claim 9. Additionally, White in view of Finn teaches wherein the first plane is located in the filter cassette receptacle of the vacuum cleaner appliance at an acute angle to the bottom plane (In the rejection of claim 9, White was adapted to receive Finn’s filter cassette such that the second seal element is oriented substantially parallel to the bottom plane when the filter cassette is positioned in a filter cassette receptacle of the vacuum cleaner appliance. When Finn’s second seal element is oriented substantially parallel to the bottom plane, the first plane is located in the filter cassette receptacle of the vacuum cleaner appliance at an acute angle to the bottom plane), such that the first seal element bears against a first contact surface of the filter cassette receptacle and the second seal element bears against a second contact surface of the filter cassette receptacle (In the rejection of claim 9, White was adapted to receive Finn’s filter cassette such that the first seal element bears against a first contact surface of the filter cassette receptacle and the second seal element bears against a second contact surface of the filter cassette receptacle (as taught by Finn)).  
Regarding claim 13, White teaches a method for introducing a filter cassette into a vacuum cleaner appliance (figs. 1 and 2, filter cassette 26), the method comprising: 
positioning the filter cassette in the vacuum cleaner appliance such that the filter cassette is positionable in an airflow drawn in by the vacuum cleaner appliance (fig. 1, paragraph 0022), the filter cassette including: 
a lateral surface (see White’s annotated figs. below); 

    PNG
    media_image6.png
    856
    726
    media_image6.png
    Greyscale

first and second side walls extending perpendicularly from the lateral surface (see White’s annotated figs. above); 
an upper opening (see White’s annotated figs. above); 
a lower opening (see White’s annotated figs. above), such that the drawn-in airflow, in order to filter out dirt particles, can flow into the filter cassette through the lower opening and out of the filter cassette through the upper opening [0022];
the positioning including introducing the filter cassette into a filter cassette receptacle of the vacuum cleaner appliance in an insertion direction in order to reach an end position (fig. 1).
White does not explicitly teach wherein the filter cassette has at least one first and second seal element, wherein the first seal element extends in a first plane between the first and second side walls and the second seal element extends in a second plane between the first and second side walls, the first and second planes being arranged at an acute angle to one another, 
such that the first seal element bears against a first contact surface of the filter cassette receptacle and the second seal element bears against a second contact surface of the filter cassette receptacle and the second plane is substantially parallel to a bottom plane of the vacuum cleaner appliance, the bottom plane coplanar or parallel to a bottom surface of the bottom.  
However, Finn teaches a filter cassette (figs. 3 and 4), wherein the filter cassette has at least one first and second seal element (see Finn’s annotated fig. 4 below. The indicated structure is being interpreted as “first and second seal elements”.), 

    PNG
    media_image2.png
    749
    694
    media_image2.png
    Greyscale

wherein the first seal element extends in a first plane between the first and second side walls and the second seal element extends in a second plane between the first and second side walls (see Finn’s annotated fig. 3 below), 

    PNG
    media_image7.png
    642
    622
    media_image7.png
    Greyscale

the first and second planes being arranged at an acute angle to one another (Finn fig. 4), 
such that the first seal element bears against a first contact surface of the filter cassette receptacle and the second seal element bears against a second contact surface of the filter cassette receptacle (fig. 6 of Finn) and the second plane is substantially parallel to a bottom plane of the vacuum cleaner appliance, the bottom plane coplanar or parallel to a bottom surface of the bottom (Finn’s filter cassette is capable of being positionable in a vacuum in a position that the inlet end 60 is a lower opening, such that the drawn in airflow, in order to filter out dirt particles, can flow into the filter cassette through the lower opening and out of the filter cassette through the upper opening. When placed in this orientation, the second seal element is oriented substantially parallel to the bottom plane when the filter cassette is positioned in a filter cassette receptacle of the vacuum cleaner appliance, wherein the bottom plane is coplanar or parallel to a bottom surface of the bottom.).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified White to incorporate the filter cassette of Finn to provide a filter cassette having a first and second sealing element. Specifically, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adapt the vacuum of White to incorporate the filter cassette of Finn, wherein the inlet end 60 is oriented as a lower opening and the outlet end 62 is oriented as an upper opening, wherein the second seal element is oriented substantially parallel to the bottom plane when the filter cassette is positioned in a filter cassette receptacle of the vacuum cleaner appliance, wherein the bottom plane is parallel to a bottom surface of a bottom of the vacuum cleaner, wherein the first seal element bears against a first contact surface of the filter cassette receptacle and the second seal element bears against a second contact surface of the filter cassette receptacle. Providing a filter cassette with first and second sealing elements (which respectively bear against first and second contact surfaces) would provide a seal at the lower end and the upper end of the filter in order to aid in preventing air flow from bypassing the filter and avoiding the filter media. 
Regarding claim 14, White in view of Finn teaches the claimed invention as rejected above in claim 9. Additionally, White in view of Finn teaches wherein the filter cassette receptacle has two planar surfaces extending at an angle to the bottom plane and the second plane (White’s fig. 1, The filter cassette receptacle, now adapted to receive Finn’s filter cassette, has two planar surfaces extending at an angle to the bottom plane and the second plane. For example, the exterior planar surface of the filter housing indicated by element 28 in White’s fig. 1 and the corresponding planar interior surface of the filter housing extend at an angle to the bottom plane and the second plane).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US PGPUB 20080115315), hereinafter White, in view of Finn (US PGPUB 20160230716), as applied to claim 9 above, and further in view of Son et al. (US PGPUB 20170245712), hereinafter Son.
Regarding claim 19, White in view of Finn teaches the claimed invention as rejected above in claim 9. White in view of Finn does not explicitly teach the vacuum cleaner appliance further comprising wheels at the bottom.  
However, Son teaches a vacuum cleaner wherein the vacuum cleaner body comprises wheels (60) at the bottom (fig. 5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified White in view of Finn to incorporate the teaching of Son to provide wherein the vacuum cleaner appliance further comprises wheels at the bottom. Doing so would allow the operator to easily move the vacuum cleaner base during operation in order to vacuum new areas. 
Allowable Subject Matter
6. Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, Finn (US PGPUB 20160230716) is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural and spatial relationship of the second seal element, the first seal element, the upper side edge and the lower side edge as particularly claimed in combination with all other elements from claims 5, 15, 16 and 17. 
Response to Arguments
7. Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
Applicant argues the claims have respectively been amended and withdrawal of the prior art rejections under 35 USC 103 is respectfully requested. However, Finn and White in view of Finn have been interpreted to read on the pending claims. See above rejection for more details. 
Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723